DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3, 5-6, 8, 10-12, 15-17 and 19 in the reply filed on 1/21/2021 is acknowledged. Further acknowledged are the elections of lambda free light chain as the species of multimeric analyte, of cysteine as the species of separating agent, of light chain myeloma as the species of disease, of serum creatinine as the species of additional analyte, of iodoacetamide as the species of quenching agent, and of nephelometric or turbidimetric assays as the species of assay type.
The traversal is on the ground(s) that the claims of Group II have been amended to require all of the limitations of the claims of Group I.  This is not found persuasive because claim 20 is still directed to a kit (i.e. a product or article of manufacture). While mentioning process steps, the claims of Group II do not actually require performing method steps as required in method of Group I. Examination of a product is not limited to its intended use.

This is not found persuasive because Applicant is referring to the requirement to demonstrate search burden that pertains to applications filed under 35 U.S.C. 111(a) (see MPEP 801). The present application was filed under 35 U.S.C. 371 and is therefore subject to different analysis for restriction, namely unity of invention (see also MPEP 823 and 1800). There is no corresponding requirement to demonstrate search burden in applications filed under 35 U.S.C. 371. 
In summary, Applicant’s arguments do not address unity of invention, and it is maintained that unity is lacking for reasons of record.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-23, 25, 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/21/2021.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Please also note that the word “Improved” cannot be included at the beginning of titles and has been deleted (see MPEP 606).
The following title is suggested: “Assay for free light chains”.
The use of the terms Oregon Green®, Cascade Blue®, Marina Blue®, Alexa fluor®, Luminex®, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1-2, 5, 10, and 15 are objected to because of the following informalities:  
Claim 1 step (iii) refers to “comparing the amount of binding of the analyte to the analyte-specific binding agent…”. However, the claims do not previously refer to an “amount”. Preceding step (ii) does refer to “binding the analyte…”, however the claim does not state that the amount of binding is then determined. 
It is suggested that step (ii) be amended to refer to “binding the analyte to an analyte-specific binding agent and determining an amount of binding of the analyte to the analyte-specific binding agent”.
If this is not consistent with Applicant’s intended meaning, then other appropriate correction is required in order to clearly introduce “the amount…” in step (iii).
Claim 2 recites “(ii) binding the analyte to an analyte-specific antibody, or fragment thereof”. It is understood that the antibody fragment must therefore be a fragment that binds the  capable of specifically binding the analyte”. Basis for this amendment can be found in original claim 22.
Claim 5, “gluathione” seems to be a typographical error of “glutathione”.
Claim 5, “-mercptoethanol” seems to be a typographical error of “-mercaptoethanol”.
Claim 10, line 1, “The A method” should read “The method”.
Claim 15 recites the abbreviations “MGUS” and “AL” without setting forth the full terms. It is suggested that in the first instance of an abbreviation in the claims that the abbreviation be accompanied by the full term (i.e., “full term (abbreviation)”).

Improper Markush Grouping
Claims 5 and 12 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single 
The Markush grouping of “separating agent” in claim 5 and the Markush grouping of “quenching agent” in claim 12 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	Claim 5 recites numerous distinct classes of chemicals for the “separating agent”:
…wherein the separating agent is a reducing agent, a chaotropic agent, a detergent, cysteine, gluathione, tris(2- carboxyethyl)phosphine (TCEP), -mercptoethanol (2-ME) -mercaptoethylamine (cysteamine, 2-MEA), dithiothreitol (DTT), or dithioerythritol (DTE)

	Similarly, claim 12 recites a Markush-type group for the “quenching agent”, including distinct classes of chemicals as well as any unspecified “diluent”:
…wherein the quenching agent is a diluent, iodoacetamide, PEG maleimide or methylsulfonyl benzothiazole (MSBT)

The alternatives do not belong to any other commonly recognized chemical group. There is no common structural feature for the alternatives. The alternatives do not belong to an art-recognized class of functional equivalents. Furthermore, the alternatives do not share any substantial feature, nor any common use that flows from the substantial feature. There is no shared single structural similarity and common use.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 6, 8, 10-12, 15-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim(s) recite(s) step (iii) of comparing the amount of binding to a calibration curve and (iv) determining an amount of multimeric analyte in the sample. This judicial exception is not integrated into a practical application because there is no practical application recited in the claim. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A Prong One
	The claimed steps (iii) of “comparing” the amount of binding to a calibration curve and (iv) determining an amount are judicial exceptions (abstract ideas). In particular, “comparing” an amount to a curve constitutes mathematical relationships and/or abstract mental processes that may be performed solely in the human mind, such as a doctor making an observation, evaluation, judgment or opinion. The claims, under their broadest reasonable interpretation, cover comparison of marker levels to reference levels which occurs solely within the human mind, or by a human using pen and paper. 
University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC. 
	In addition, claim 1 (iii) recites comparing to a calibration curve obtained which has been previously obtained in a certain way. A calibration curve is also an abstract mathematical concept.
	Claim 1 step (iv) is also directed to abstract ideas in reciting determining an amount of the multimeric analyte. When this step is given its broadest reasonable interpretation, it would encompass determining by performing mathematical calculations, i.e. by using the comparison to the calibration curve in (iii). Such determination could also be performed solely in the human mind (i.e. abstract mental processes).
In the interest of compact prosecution, the following is also noted. Claim 15 refers to a disease. The claim is indefinite (see § 112(b) rejection below), so it is unclear how the named diseases are intended to be integrated into the method of claim 1. Although diagnosis or detection of disease is not currently recited, such concepts would also be typically considered judicial exceptions (abstract mental process and/or a law of nature/natural phenomenon.
	Step 2A Prong Two

As discussed above, the steps of “comparing” and “determining” do not require any wet steps or physical activity to be performed, and would read on abstract mental processes. Such steps are a judicial exception and not a practical application thereof.
In addition to the judicial exceptions noted above, claim 1 also requires steps (i) and (ii) of treating a multimeric analyte and binding analyte to a binding agent.
However, such steps are insufficient to integrate the judicial exception(s) because the purpose is merely to obtain data. This does not go beyond insignificant presolution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). Data gathering steps typically constitute such insignificant extra-solution activity. See also Mayo (concluding that additional element of measuring metabolites of a drug administered to a patient was extra-solution activity); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (holding that mere data gathering is insufficient to confer patent eligibility). 
Step 2B - WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.

See for example Birkenmeyer et al. (U.S. 2009/0123946 A1), discussed in further detail below, who teach pre-treating a test sample with one or more reducing agents prior to using the test sample in the immunoassay [0220], [0224]. The use of the reducing agents in the immunoassay converts any dimer contained in the test sample to monomer [0231], [0307]. Performing the immunoassay involves contacting the analyte with an antibody [0224].
Ebinuma et al. (U.S. 2007/0065891 A1), discussed in detail below, also teach pretreating a sample with a pretreatment agent including for example a reducing agent prior to performing an immunoassay (abstract [0024], [0028], [0038], [0043]). The reducing agent converts trimers (i.e. multimers) into monomers [0091].
Li et al. (“Influence of immunoglobulin light chain dimers on the results of the quantitative nephelometric assay”, Clin Lab. 2011;57(1-2):53-7, of record), discussed in detail below, also teach assays using antibodies that combine with free light chains (i.e., analyte specific binding agent; see Summary on page 53), wherein the assays were performed in the presence of 2-ME (i.e., separating agent; see page 55, paragraph bridging left and right columns). It is noted that 2-ME reads on the instantly recited separating agent as evidenced by dependent claim 5.
Babich et al. (U.S. 2002/0168376) also teach treating serum samples containing profiling multimers with reducing agent in order to favor monomeric profiling, and performing an immunoblot analysis (i.e., binding the analyte to an analyte-specific binding agent; see [0043] and Fig. 4 in particular).

For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 8, 10-12, 15-17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of an application. These include “level of skill and prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
Scope of the invention
Claims 1 and 2 recite methods of quantifying any “multimeric analyte”, which encompasses a large genus of multimers including multimeric proteins or peptides, including those present in aggregates such as microtubules or insoluble fibrils; as well as non-polypeptide multimers such as oils.
The claims recite treating the multimeric analyte with a “separating agent” which is defined in terms of desired functional properties, namely that it is selected “to convert at least a portion of the multimeric analyte into monomeric analyte” (step (i) of claims 1 and 2). Dependent claims specify more specific desired functions of the separating agent, specifically 
In terms of structure, the separating agent is unlimited and could be of any chemical composition. As evidenced by claim 5, the genus is characterized by substantial variability, and could come from such disparate classes of molecules as detergents or amino acids. 
Claim 11 also recites a “quenching agent” that “reduces the activity of the separating agent”, again defining a large genus in which the quenching agent may be of any size, chemical formula, etc., wherein the genus is defined only in terms of function. For example, the quenching agent could be any “diluent” (claim 12), which might be any liquid in any amount.
Actual reduction to practice/ Partial structure/disclosure of drawings
The specification discloses a working example in which  and  free light chain (FLC) dimers were separated into monomers by addition of dithiothreitol (DTT, 15 mM), cysteine (CYS, 15 mM), -mercaptoethylamine (2-MEA, 15 mM), tris(2-carboxyethyl)phosphine (TCEP, 
20 mM) and -mercaptoethanol (2-ME, 25 mM). Iodoacetamide was used as a quenching agent with cysteine [0065].
Predictability in the art
The disclosed methods cannot be predictably extrapolated to all possible multimeric analytes, as different multimeric analytes would require different separating agents and/or separating conditions to convert to the monomeric form.
Indeed, it was known that some oligomers form irreversible aggregates, as taught for example by Patton et al. (U.S. 2011/0130305 A1; see at [0007]) and by Barany et al. (U.S. 2014/0194383 A1; see at [0191]). The specification fails to demonstrate evidence of possession 
The disclosed separating agents also would not be suitable for converting any multimeric analyte to its monomeric form; for example, Weissbrich et al. (U.S. 2018/0042995 A1) used biotin to disrupt a multimer composed of an MHC Streptamer ([0148], [0155]).
Although the specification suggests using broad classes of molecules as separating agents (e.g. in claim 5), it is not predictable that any and all reducing agents, detergents, etc. would be capable of converting any multimeric analyte to its monomeric form. 
For example, Ebinuma et al. (U.S. 2007/0065891 A1) used 2-mercaptoethanol (i.e. -mercaptoethanol, one of the same separating agents as claimed in instant claim 5). However, this reducing agent alone did not result in conversion to monomer. Depending on other experimental conditions (pH), either monomer or other converted products such as trimers resulted. See Example 4. Therefore, even in the case of those chemicals specifically named, empirical testing would be necessary to verify whether they would possess the claimed functional properties for other multimeric analytes. 
Furthermore, one skilled in the art cannot envision what separating agents would possess the desired functional characteristics, including those as recited in claims 2 and 8.
For example, it was known that separating agents that promote monomer formation may also result in loss of antigenicity. See for example Falconar et al. (“lmmunoaffinity purification of native dimer forms of the flavivirus non-structural glycoprotein, NS 1”, Journal of Virological Methods. 30 (1990) 323-332), who observed that acid treatment of dengue 2 virus NS1 results in monomer formation but also loss of antigenicity (page 325, first paragraph and at page 331). 
Accordingly, one skilled in the art would not be able to predict whether a given agent would be capable both of separating a multimeric analyte into a monomeric analyte; while also not substantially affecting antibody binding (as in claim 2). Neither the specification nor the prior art supports any recognized structure-function correlation that would allow one to envision the identities of those agents having the desired properties.
For claims 11-12, similarly one cannot envision based on the specification what specific chemicals might have the desired properties of reducing the activity of the separating agent, particularly in view of the wide and substantially variable genus of separating agents involved.
Although the specification discloses the example of iodoacetamide as a quenching agent for use with cysteine as separating agent, this cannot be predictably extrapolated to any and all possible separating agents and multimeric analytes. In particular, although iodoacetamide presumably chemically reacts with cysteine, thereby giving rise to the desired function of reducing (redox) activity of cysteine, there is no apparent basis for its use with the other disclosed separating agents (e.g. there is no indication that iodoacetamide would reduce the activity of a detergent). 
Structure/function correlation
There is no specific disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification. Rather, the genera of separating agents and quenching agents are described only by reference to desired functional characteristics. Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  

The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”). 
For all of these reasons, the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 8, 10-12, 15-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite the limitation "the analyte" in steps (ii). Claim 1 similarly recites the limitation “the analyte” in step (iii). There is insufficient antecedent basis for this limitation 
Claim 2 recites the limitation “the concentration of the separating agent”. There is insufficient antecedent basis for this limitation in the claims. It is unclear if this “concentration” refers to the final concentration of the separation agent in the separation agent-analyte mixture, e.g. while an immunoassay is being performed; or alternatively to the concentration of the separation agent that is added to the analyte (e.g. a stock solution). 
Claim 15 recites the limitation “the disease” in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not refer to a disease, and so it is not clear how the limitation of claim 15 affects the scope of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (“Influence of Immunoglobulin Light Chain Dimers on the Results of the Quantitative Nephelometric Assay” Clin. Lab. 2011;57:53-57, IDS entered).
	Li et al. teach treating urine samples containing polymers (i.e., multimeric analyte) with 2-mercaptoethanol (i.e., a separating agent) in order to untie the polymers connected with disulfide bonds by reducing the disulfide bonds, thereby transforming to monomers. See .

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebinuma et al. (U.S. 2007/0065891 A1).
Ebinuma et al. teach pretreating a sample containing adiponectin multimers (multimeric analyte) with at least one of a reducing agent, an acid or a salt thereof, a surfactant, and a protease (abstract, claims 1, 9 and 13; [0010], [0022], [0025]-[0028], [0034]). The pretreatment methods of Ebinuma et al. are intended to pretreat the sample for immunologically assaying, whereby the sample is contacted with anti-adiponectin antibody (abstract; claims 1-2, 9-10, and 13). The pretreatment agent (i.e. separating agent) converts various adiponectin multimers [0035]-[0036]. When reducing agent was added at pH 3.0 (“processing condition 22”), the converted product was adiponectin monomers (i.e., separating agent selected to convert at least a portion of the multimeric analyte into monomeric analyte). See Example 4, especially [0089], [0091] and Table 3. 
The reducing agent was added at 10 mM (i.e., less than 100 mM; see [0089]). Ebinuma et al. teach that the reducing agent “provides substantially no effect on the immunoassay” [0038], thereby conveying that the pretreatment does not substantially affect the antibody. Furthermore, Ebinuma et al. make clear that the converted product can be measured by use of the anti-adiponectin antibody ([0023], [0027]-[0028], [0035]-[0036], [0048]). 
.

Claims 1-2, 5, 8, 10, 15-16 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Birkenmeyer et al. (U.S. 2009/0123946).
Birkenmeyer et al. teach immunoassay methods for determining the amount of NGAL in a test sample (abstract). NGAL is found as a monomer or as a dimer or even a trimer (i.e., multimeric analyte; see [0007]). The immunoassay methods may be performed following pre-treatment of the test sample with at least one reducing agent, especially in an amount of from about 0.1 mM to about 100 mM ([0015], [0021], [0023], [0220], [0224], [0231], [0236], claim 7). The prior art range of from about 0.1 mM to about 100 mM anticipates, with sufficient specificity, the claimed range of “less than 100mM” in claim 2 step (ii) and claim 8. Additionally, Birkenmeyer et al. exemplify adding amounts of 10 mM are exemplified [0291], [0303].
The use of the reducing agents in the immunoassay converts any dimer contained in the test sample to monomer [0231], [0307], [0320]. Thus, the disclosed reducing agents read on the instantly recited separating agent. Furthermore, Birkenmeyer et al. teach reducing agents including 2-mercaptoethanol and DTT [0015], which are among the same agents as recited in instant claim 5. 
With respect to independent claim 1, Birkenmeyer et al. further teach use of a standard curve that has been generated using serial dilutions of human NGAL monomer of known 
With respect to claim 10, Birkenmeyer et al. teach that the sample may be blood or urine [0025].
With respect to claim 15, it is unclear how the limitation “the disease” limits the claimed method (see § 112(b) rejection above). Under the broadest reasonable interpretation of the claim, this might be for example merely a reference to a possible downstream application, without requiring any additional manipulative steps. Accordingly, the teachings of Birkenmeyer et al. read on the claim absent any clear manipulative differences.
With respect to claim 16, Birkenmeyer et al. teach for example ELISA methods [0283]-[0284].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3, 5-6, 8, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Influence of Immunoglobulin Light Chain Dimers on the Results of the Quantitative Nephelometric Assay” Clin. Lab. 2011;57:53-57, IDS entered) in view of USP 35-NF 30, (“Immunological Test Methods”, Section 1103, Second Supplement, April 2012, pages 5678-5686, hereafter, “USP”) and Birkenmeyer et al. (U.S. 2009/0123946).
	Li et al. teach treating urine samples containing polymers/dimers of immunoglobulin light chain (i.e., multimeric analyte) with 2-mercaptoethanol (i.e., a separating agent) in order to untie the polymers connected with disulfide bonds by reducing the disulfide bonds, thereby transforming to monomers. See especially the abstract and page 55, paragraph bridging left and right columns. After adding 2-mercaptoethanol, the samples were measured by nephelometric assay, which assay involved combining the analyte with antibodies (abstract). 
	Li et al. differs from the claimed invention of claim 1 in that the reference fails to specifically teach (iii) comparing the amount of binding of analyte to antibody to a calibration curve.
However, calibration curves were commonly used when performing immunoassays in order to provide a means of quantifying the results.
See for example USP, who teach that quantitative assays determine the quantity of the
analyte based on the interpolation of a standard calibration curve with known analyte concentration, run simultaneously in the same assay (page 5678, right column, first paragraph; page 5679, Figure legend; page 5685, “Data Analysis”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li et al. by incorporating a calibration curve so as to allow for the immunoassay to be performed in a quantitative manner, whereby the amount of immunoglobulin light chain can be determined. In particular, it would have been obvious to compare the amount of binding by antibody to a calibration curve using a sample of known analyte concentration, run simultaneously in the same assay. In particular, it would have been obvious to employ a calibration curve generated using a predetermined amount of substantially monomeric NGAL by applying the known technique of Birkenmeyer et al., who exemplify using “monomer calibrators” in this manner as above. Incorporation of a calibration curve for quantitative purposes would have been particularly pertinent to the methods of Li et al., which also have the goal of being quantitative (e.g. at abstract, Discussion). 
	With respect to claim 3, Li et al. relates to detection of immunoglobulin free light chains (FLC); see for example at abstract.
	With respect to claim 5, Li et al. teaches 2-ME (e.g., abstract) as discussed above. Furthermore, Birkenmeyer et al. teach a number of reducing agents including 2-mercaptoethanol and DTT [0015].

It would have been further obvious to use, in addition to the reducing agent of Li et al., a detergent as part of a pretreatment reagent as such pretreatment reagents were commonly used in the immunoassay art, as indicated by Birkenmeyer et al., and furthermore detergent was a conventionally known ingredient for pretreatment reagents. For example, as Li et al. indicate that FLC is found in both urine and in serum (Discussion), it would have been obvious to also detect FLC in serum samples and to use a detergent when assaying blood samples, in order to lyse blood cells in the sample.
With respect to claim 8, Li et al. teach that the amount of separating agent was less than 100 mM (3 μL 2-ME added to 300 μL urine; see page 55). Additionally, as discussed above, Birkenmeyer et al. also teaches using reducing agents to convert any dimer contained in the test sample to monomer [0231], [0307], [0320]. Birkenmeyer et al. also teach 2-ME (which is the same separating agent as in Li et al.), and suggest amounts of reducing agent of about 0.1 mM to about 100 mM [0015]. Additionally, Birkenmeyer et al. exemplify adding amounts of 10 mM are exemplified [0291], [0303].
With respect to claim 10, Li et al. measured the immunoglobulin light chains in urine (“Materials and Methods”, Table 1).
With respect to claim 15, it is unclear how the limitation “the disease” limits the claimed method (see § 112(b) rejection above). However, Li et al. performed their methods on patients 
With respect to claim 16, Li et al. teach a Nephelometric Assay (title, abstract).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Influence of Immunoglobulin Light Chain Dimers on the Results of the Quantitative Nephelometric Assay” Clin. Lab. 2011;57:53-57, IDS entered) in view of USP 35-NF 30, (“Immunological Test Methods”, Section 1103, Second Supplement, April 2012, pages 5678-5686, hereafter, “USP”) and Birkenmeyer et al. (2009/0123946) as applied to claim 1 above, and further in view of Yamagito et al. (U.S. 2011/0129815 A1).
The present rejection is being made in order to address Applicant’s elected species of cysteine. Li et al. teach 2-ME as reducing agent, but do not specifically teach cysteine. Birkenmeyer et al. also teaches that any reducing agent can be used to pre-treat the test sample. Examples of reducing agents that can be used include, but are not limited to, dithiothreitol, 2-mercaptoethanol, 2-mercaptoethylamine and Tris(2-carboxyethyl)phosphine [0220]. However, Birkenmeyer et al. also does not specifically teach cysteine.
Yamagito et al. also relates to methods of pretreating a sample for immunoassay, in which the sample is pretreated with a reducing agent (abstract, claim 1), analogous to Li et al. Yamagito et al. taught that reducing agents useful for pretreatment include mercaptoethanol (as in Li et al. and Birkenmeyer), as well as cysteine (claim 2).

Because Yamagito et al. reference taught that cysteine, mercaptoethanol, and DTT are recognized as equivalents applied for the same purpose (reducing agents), it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the cysteine, as taught by Yamagito et al., for 2-ME of Li et al. in order to achieve the same purpose, namely as a reducing agent for sample preparation prior to immunoassay  
Claim 6 is obvious over the combined teachings of Li et al., USP, and Birkenmeyer et al. as analyzed in detail above; such analysis would equally apply to the present rejection.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Influence of Immunoglobulin Light Chain Dimers on the Results of the Quantitative Nephelometric Assay” Clin. Lab. 2011;57:53-57, IDS entered) in view of USP 35-NF 30, (“Immunological Test Methods”, Section 1103, Second Supplement, April 2012, pages 5678-5686, hereafter, “USP”) and Birkenmeyer et al. (U.S. 2009/0123946) as applied to claim 1 above, and further in view of Loskutoff et al. (U.S. 4,791,068) and Thelen et al. (U.S. 2011/0294700 A1).
With respect to claims 11-12, Li et al. does not specifically teach adding a quenching agent.
Loskutoff et al. taught that reduction of disulfide bonds of immunoglobulin molecules can be followed by alkylation of the reduced cysteine residues with a reagent such as iodoacetamide (see paragraph bridging columns 8-9).

Therefore, it would have been further obvious to one of ordinary skill in the art to add iodoacetamide after reaction with the reducing agent when performing the methods of Li, USP, and Birkenmeyer et al. in order to ensure that disulfide bonds do not reform. Put another way, as both Li and Birkenmeyer et al. used reducing analyte to reduce the analyte to the monomeric form, it would have been obvious to then add iodoacetamide prior to immunoassay in order to ensure that the analyte remained in monomeric form, rather than reforming disulfide bonds and re-polymerizing.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Influence of Immunoglobulin Light Chain Dimers on the Results of the Quantitative Nephelometric Assay” Clin. Lab. 2011;57:53-57, IDS entered) in view of USP 35-NF 30, (“Immunological Test Methods”, Section 1103, Second Supplement, April 2012, pages 5678-5686, hereafter, “USP”) and Birkenmeyer et al. (2009/0123946) as applied to claim 1 above, and further in view of Bradwell et al. (U.S. 2013/0071855 A1).
Li et al., USP, and Birkenmeyer et al. are as discussed in detail above. Li et al. do teach that FLC is useful in clinical contexts, such as for monitoring B-cell malignancies or for assessing renal function (Introduction, Discussion). However, Li et al. does not specifically teach measuring two or more analytes in the sample. 
Bradwell et al. taught that while FLC concentration is a good marker of renal function, in contrast to creatinine, production of FLCs may result as a consequence of many diseases, so 
Furthermore, it was well-known in the prior art that combining together multiple markers of disease often provides increased predictive value over a single marker alone. Moreover, as in MPEP 2144.06, "“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”
Given that both FLC and serum creatinine were recognized to be markers of renal disease (as taught by Bradwell et al.), and further given the common knowledge in the prior art that combining together multiple markers of disease may often provide increased predictive value over a single marker alone, it would have been obvious to one of ordinary skill in the art to also measure serum creatinine when performing the prior art methods as above, in order to assess renal function with increased predictive value by simultaneously measuring two known markers rather than one, thereby providing an improved diagnostic method.
In the alternative, as Bradwell et al. indicate that FLC may result as a consequence of many diseases and is not specific to renal function, it would have been obvious to also measure serum creatinine as a differential test (serum creatinine being a well known renal function marker, as taught by Bradwell et al.), in order to ascertain whether a measured difference in FLC in a patient should be attributed to renal dysfunction or to some other disease.

Claims 1, 5, 6, 8, 10-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ebinuma et al. (U.S. 2007/0065891 A1) in view of USP 35-NF 30, (“Immunological Test Methods”, Section 1103, Second Supplement, April 2012, pages 5678-5686, hereafter, “USP”).
Ebinuma et al. is as discussed in detail above with respect to claim 2. Applicant is referred to the preceding rejection for detailed analysis of the reference teachings, which will not be reiterated here.
Ebinuma et al. differs from the claimed invention of claim 1 in that the reference fails to specifically teach (iii) comparing the amount of binding of adiponectin to anti-adiponectin antibody to a calibration curve.
However, calibration curves were commonly used when performing immunoassays in order to provide a means of quantifying the results.
See for example USP, who teach that quantitative assays determine the quantity of the
analyte based on the interpolation of a standard calibration curve with known analyte concentration, run simultaneously in the same assay (page 5678, right column, first paragraph; page 5679, Figure legend; page 5685, “Data Analysis”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ebinuma et al. by incorporating a calibration curve so as to allow for the immunoassay to be performed in a quantitative manner, whereby the amount of adiponectin can be determined. In particular, it would have been obvious to compare the amount of binding by anti-adiponectin antibody to a calibration curve using an adiponectin sample of known analyte concentration, run simultaneously in the same assay. It 
Incorporation of a calibration curve for quantitative purposes would have been a natural addition to the methods of Ebinuma et al., which are designed to measure the amount of adiponectin (e.g. at abstract). 
With respect to claim 5, Ebinuma et al. teach -mercaptoethanol (see [0038]; also Example 4, especially [0089], [0091] and Table 3).
With respect to claim 6, Ebinuma et al. teach using “at least one” of a reducing agent, an acid or a salt thereof, a surfactant, and a protease, and exemplify SDS, Triton X-100, and Tween 20 as detergents (Example 5), all of which are surfactants. One of ordinary skill in the art would have found it obvious to use such detergents in combination with the reducing agent in view of the express suggestion by Ebinuma et al. that at least one of the pretreatment reagents can be used. The selection of these among a finite number of identified, predictable alternatives would have been obvious.
With respect to claim 8, Ebinuma et al. exemplify adding reducing agent at 10 mM (i.e., less than 100 mM; see [0089]). 
With respect to claim 10, Ebinuma et al. teach that the sample may be body fluid such as blood, urine, serum, or plasma [0037].
With respect to claims 11-12, Ebinuma et al. teach that the pretreated sample is mixed with a reaction mixture, thereby reading on a diluent as recited in instant claim 12 [0048].
With respect to claim 15, it is unclear how the limitation “the disease” limits the claimed method (see § 112(b) rejection above). Under the broadest reasonable interpretation of the claim, this might be for example merely a reference to a possible downstream application, without 
With respect to claim 16, Ebinuma et al. teach that the immunoassay may be turbidimetric immunoassay [0045].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Birkenmeyer et al. (2009/0123946) in view of Yamagito et al. (U.S. 2011/0129815 A1).
Birkenmeyer et al. anticipates claim 5 for reasons above; the present rejection is being made in order to address Applicant’s elected species of cysteine. Birkenmeyer et al. teaches that any reducing agent can be used to pre-treat the test sample. Examples of reducing agents that can be used include, but are not limited to, dithiothreitol, 2-mercaptoethanol, 2-mercaptoethylamine and Tris(2-carboxyethyl)phosphine [0220]. However, Birkenmeyer et al. also does not specifically teach cysteine.
Yamagito et al. also relates to methods of pretreating a sample for immunoassay, in which the sample is pretreated with a reducing agent (abstract, claim 1), analogous to Birkenmeyer et al. Yamagito et al. taught that reducing agents useful for pretreatment include mercaptoethanol and DTT (as in Birkenmeyer), as well as cysteine (claim 2).
The Courts have ruled that art-recognized equivalence between embodiments provides a strong case of obviousness in substituting one material for another.  See MPEP 2144.06.
Because Yamagito et al. taught that cysteine, mercaptoethanol, and DTT are recognized as equivalents applied for the same purpose (reducing agents), it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the cysteine, as taught by Yamagito et al., for 2-ME or DTT of Birkenmeyer et al. in order to achieve the same purpose, 
	With respect to claim 6, Birkenmeyer et al. further teach pretreatment of samples, for example in order to remove any precipitated analyte binding proteins from the test sample, to lyse cells [0092], and/or as part of a regimen of a commercial platform [0198]. Such pretreatment reagents could contain for example a detergent [0092]. Pretreatment reagents are known in the art [0201]. 
Although Birkenmeyer et al. does not apparently contain an actual reduction to practice of a single embodiment in which a detergent was used in combination with a reducing agent, it would have been further obvious to use, in addition to the reducing agent, a detergent as part of a pretreatment reagent as such pretreatment reagents were commonly used in the immunoassay art, as indicated by Birkenmeyer et al., and furthermore detergent was a conventionally known ingredient for pretreatment reagents. For example, it would have been obvious to use a detergent when assaying blood samples, in order to lyse blood cells in the sample.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Birkenmeyer et al. (U.S. 2009/0123946) in view of Loskutoff et al. (U.S. 4,791,068) and Thelen et al. (U.S. 2011/0294700 A1).
With respect to claims 11-12, Birkenmeyer et al. does not specifically teach adding a quenching agent.

Similarly, Thelen et al. also teaches this known technique of adding iodoacetamide after treatment with reducing agents [0031]. As explained here by Thelen et al., this is done in order to prevent reformation of disulfide bonds.
Therefore, it would have been further obvious to one of ordinary skill in the art to add iodoacetamide after reaction with the reducing agent when performing the methods of Birkenmeyer et al. in order to ensure that disulfide bonds do not reform. Put another way, as Birkenmeyer et al. used reducing analyte to reduce the NGAL analyte to the monomeric form, it would have been obvious to then add iodoacetamide prior to immunoassay in order to ensure that the NGAL remained in monomeric form, rather than reforming disulfide bonds and forming the unwanted dimers.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Birkenmeyer et al. (2009/0123946).
Birkenmeyer et al. teach NGAL as a marker for renal injury [0006], but do not specifically teach quantifying an additional analyte in the sample.
However, the reference does teach that serum creatinine is frequently used as a biomarker of kidney function [0005]-[006].
Furthermore, it was well-known in the prior art that combining together multiple markers of disease often provides increased predictive value over a single marker alone. Moreover, as in MPEP 2144.06, "“It is prima facie obvious to combine two compositions each of which is taught In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”
Given that both NGAL and serum creatinine were recognized to be markers of renal disease, and further given the common knowledge in the prior art that combining together multiple markers of disease may often provide increased predictive value over a single marker alone, it would have been obvious to one of ordinary skill in the art to also measure serum creatinine (which Birkenmeyer et al. admit is frequently done) in addition to NGAL, in order to assess renal function with increased predictive value by simultaneously measuring two known markers rather than one, thereby providing an improved diagnostic method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699